NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 05/04/2022, with respect to claims 59-83 have been fully considered and are persuasive.  The rejection of claims 59-83 has been withdrawn and a Notice of Allowance is issued herein. 

Allowable Subject Matter
Claims 59-83 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 59, the limitations “wherein the encoding of the set of hops of the primary path includes, for the one of the hops of the primary path, an identifier of the one of the hops of the primary path and an indication that the source routed packet includes the encoding of the set of hops of the protection path” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 59 is allowed.  Claims 82 and 83 recite similar limitations as those of claim 59, therefore, claims 82 and 83 are allowed.  Claims 60-81 depend from an allowed base claim, therefore, claims 60-81 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. T. Cicic, A. F. Hansen and O. K. Apeland, "Redundant trees for fast IP recovery," 2007 Fourth International Conference on Broadband Communications, Networks and Systems (BROADNETS '07), 2007.Cicic p. 1, right col. teaches a proactive mechanism prepares in advance the necessary information on how to forward packets; p. 4, sec. B: teaches use of indicator bit, bc, to indicate which of the redundant trees to use for label forwarding.  However, the disclosure of Cicic does not teach or suggest “an identifier of the one of the hops of the primary path and an indication that the source routed packet includes the encoding of the set of hops of the protection path” as claimed in the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474